 In the -Matter ofSENOSOPAPER COMPANY,INc.,andPAPER WORKERSORGANIZING''Cw%MNIITTEE, C. I. O.Case No. 3-R-1031.-Decided October 16, 1945Messrs.Hiscook, Cowie, Bruce, LeecCMahenney,byH. DuaneBruce, Esquire,of Syracuse,N. Y., andMr. B. W. Gates,of Phoenix,N. Y., for the Company.Mr. Fred D. Sandner,of Fulton,N. Y., for the Union.Mr. Donald B. Brady,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT-or THE CASEUpon a petition duly filed by Paper Workers Organizing Coin-mittee, C. I., 0., herein called the Union, alleging that a questionaffecting commerce'had arisen concerning the representation of em-ployees of Senoso Paper Company,Inc., Phoenix,New York, hereincalled the Company, the National Laor Relations Board provided foran appropriate hearing upon due notice before Eugene von Wellsheim,Trial Examiner.The hearing was held at Phoenix, New York, onJuly 19, 1945.The Company and the Union appeared 'and partici-pated.All parties were afforded full opportunity to be heard, to,examine and cross-exaiiiine witnesses,and to introduce evidence bear-ing oii the issues.'The-Trial Examiner's rulings made at the hearingare free from prejudicial error aiid are hereby affirmed. 'All partieswere afforded an opportunity to file' briefs with the Board.Upon the entire record in the-case, the Board makes the following :FINDINGSOF FACT.I.THE BUSINESS OF THE COMPANYSenoso Paper Company, Inc., a New York corporation, is engagedin the manufacture of paper at its plant in Phoenix,New York. Dur-ing the year 1944 the Company used raw materials -in excess of$100,000, of which more than 95 percent carne from points outsidethe State of New York.During the same period the Company manu-64 N. L.R. B., No. 49.278 SENOSO'PAPERCOMPANY, INC.279'factured finished products in excess of $200,000, of which more than62 percent was shipped to points- outside the State of_ New York.-We find that the Company is engaged in commerce within the mean-ing 'of the National Labor' Relations Act.II.TILE ORGANIZATION INVOLVEDPaper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.TI1E QUESTION CONCERNING REPRESENTATION'The Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner,tintroduced into, evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the-unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and,Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT'We find in substantial accordance with the agreement of the partiesthat all production and maintenance employees, except for office andclerical enip]oyees and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-.pioyees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION --By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsThe Field Examiner reported that the Union submitted 13 authorization cards , that Lof the cards were dated May 1945 and 4 were dated'June 1945 ;'and that there areapproximately 14 persons in the appropriate unit. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigatiofi to ascertain representa-tives for the purposes of collective bargaining with Senoso PaperCompany, Inc., Phoenix, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this I)irection, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Reguhitions, amongthe employees in the unit fodnd appropriate in Section IV, above,who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did_notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and,including employees in the armed forcesof the United "States who present themselves in person at the polls,but,excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire .to be represented byPaper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.i